IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-44,567-02


EX PARTE GILBERT RODRIGUEZ, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 92-CR-0565-E(2)
FROM NUECES COUNTY


 Price, J., concurring.

S T A T E M E N T


	In this application for a writ of habeas corpus, the Applicant has requested to be
credited with pre-sentence time.  I agree that this writ application should be dismissed under
Texas Code of Criminal Procedure Article 11.07, § 4, as a subsequent writ.  In any event, the
proper vehicle for requesting pre-sentence time credit is a motion for judgment nunc pro
tunc, to be filed with the district court.  Ex parte Ybarra, 149 S.W.3d 147, 148 (Tex. Crim.
App. 2004).
Delivered: December 9, 2009
Do Not Publish